DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 25-42, in the reply filed on 21 April 2022 is acknowledged.

Claim Interpretation
It is important to note that the elected claims are drawn to an apparatus.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further distinguish apparatus claims beyond imparting the limitation that the apparatus is capable of performing the function as claimed (MPEP 2114).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 25, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the term in particular in claim 25 renders indefinite the gaseous reaction products and the anode reaction product.
Further as to claim 25, the claim recites the limitation "the anode reaction product" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Further as to claim 25, the claim recites the limitation “cathode” at all of lines 2, 10, 11 and 14.  It is unclear as to if all of these separate instances intend to refer to the same feature or to separate features.  However, for the purpose of Examination the former has been interpreted.  It is important to note that should this interpretation be incorrect later instances of “the cathode” would be unclear. 
Further as to claim 25, the claim recites the limitation “anode” at all of lines 9, 10 and 12.  It is unclear as to if all of these separate instances intend to refer to the same feature or to separate features.  However, for the purpose of Examination the former has been interpreted.  It is important to note that should this interpretation be incorrect later instances of “the anode” would be unclear.
As to claim 26, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the term preferably in the claim renders indefinite the separator.  
As to claim 27, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the term preferably in the claim renders indefinite the vertical main extension of the cathode.  
Further as to claim 27, the phrase "particularly preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the term particularly preferably in the claim renders indefinite the vertical main extension of the cathode.  
As to claim 28, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the term preferably in the claim renders indefinite the cathode material.  
Further as to claim 28, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the term in particular in the claim renders indefinite the fluoropolymer material.  
As to claim 29, the claim recites that the first gas discharge conduit is connected to the upper end of the anode space and that the second gas discharge conduit is connected to the upper end of the gas space.  However, this is not consistent with independent claim 25 or the disclosure.  It is unclear as to how the cell would be able to perform the functional language of claim 25 with the structure as in claim 29.  For the purpose of Examination, based on a review of the disclosure as a whole, it has been interpreted that the first gas discharge conduit is connected to the upper end of the gas space and the second gas discharge conduit is connected to the upper end of the anode space.  
Further as to claim 29, the claim recites the limitations “the upper end of the anode space”, “the upper end of the gas space” and “the lower end of the gas space”.  There is insufficient antecedent basis for these limitations in the claim.
As to claim 30, the claim recites the limitation "the anode reaction product".  There is insufficient antecedent basis for this limitation in the claim.
As to claim 31, the claim recites the limitation "the catholyte".  There is insufficient antecedent basis for this limitation in the claim.
Further as to claim 31, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the term preferably in the claim renders indefinite the catholyte.
  Further as to claim 31, the phrase "particularly preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the term particularly preferably in the claim renders indefinite the catholyte.
As to claim 32, the claim recites the limitation "the anolyte".  There is insufficient antecedent basis for this limitation in the claim.
Further as to claim 32, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the term preferably in the claim renders indefinite the anolyte.
  Further as to claim 32, the phrase "particularly preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the term particularly preferably in the claim renders indefinite the anolyte.
As to claim 33, the claim recites the limitations "the same electrolyte salt" and “the lower end of the gap”.  There is insufficient antecedent basis for these limitations in the claim.
Further as to claim 33, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the term preferably in the claim renders indefinite the catholyte outlet connection.
As to claim 34, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the term in particular in the claim renders indefinite the first gas discharge conduit connection.
As to claim 35, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the term in particular in the claim renders indefinite the recirculation conduit connection.
As to claim 38, the claim recites the limitation "the flow of the catholyte stream".  There is insufficient antecedent basis for this limitation in the claim.
As to claim 39, the claim recites the limitation "the flow".  There is insufficient antecedent basis for this limitation in the claim.
As to claim 40, the claim recites the limitations "the anode reaction product" and “the gas/liquid separation”.  There is insufficient antecedent basis for these limitations in the claim.
Further as to claim 40, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the term in particular in the claim renders indefinite the inclusion of a gas removal unit and an electrolyte collection facility.
As to claim 41, the claim recites the limitation "the electrolyte recirculation".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-29, 31, 32, 38, 39 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2005/0000798 to Faita et al. (Faita).
As to claim 25, Faita teaches an electrolysis cell (1) comprising a cathode half shell (7) having a cathode (10), a gas space connected to a first gas feed conduit (17) and a first gas discharge conduit (14) for gaseous reaction products, a catholyte inlet (13) and a catholyte outlet (15), the cell further comprising an anode half shell (2) and a separator (16) separating the cathode half shell (7) from the anode half shell (2), the anode half shell (2) comprising an inlet for receiving anolyte (5) and an outlet (6) capable of discharging both liquid anolyte and gaseous products and an anode (3), the cell further comprising electric power leads (4/12) for the application of voltage to the anode and cathode, thus capable of connecting the anode and the cathode to a DC voltage source, wherein the cathode is configured as a gas diffusion electrode and the anode (3), the cathode (10) and the separator (16) are arranged vertically in their main extension and a gap (with planar element (9)) is arranged between the separator (16) and the cathode (10), this gap allowing for passage of the catholyte according to the principle of a falling liquid film (Paragraphs 0024, 0025, 0029, 0030 and 0032; Figure 1).  The cell of Faita would be capable of receiving any number of inputs for the anolyte, catholyte, and gas and thus could be capable of receiving carbon dioxide gas and discharging carbon monoxide, hydrogen and unreacted carbon dioxide from the first gas discharge conduit as well as discharging oxygen from the second gas discharge conduit (MPEP 2114).
As to claim 26, Faita teaches the apparatus of claim 25.  Faita further teaches that the separator is an ion exchange membrane (Paragraph 0018).
As to claim 27, Faita teaches the apparatus of claim 25.  Faita further teaches that the vertical main extension of the cathode is 100 cm (Paragraph 0037).
As to claim 28, Faita teaches the apparatus of claim 25.  Faita further teaches that the cathode comprises a gas diffusion electrode comprising a silver and carbon electrocatalyst mixed with PTFE particles on a silver wire net support, a metallic conductive support (Paragraph 0037).
As to claim 29, Faita teaches the apparatus of claim 25.  Faita further teaches that the second gas discharge conduit (6) is connected to an upper end of the anode space in the anode shell (2), that the first gas discharge conduit (14) is connected to an upper end of the gas space in the cathode shell (7) and the first gas feed conduit (17) is connected to the lower end of the gas space in the cathode shell (7) (Paragraphs 0024, 0025, 0029 and 0030; Figure 1).
As to claim 31, Faita teaches the apparatus of claim 25.  The apparatus of Faita is capable of receiving any number of catholytes including alkali metal hydrogencarbonate (MPEP 2114).
As to claim 32, Faita teaches the apparatus of claim 25.  The apparatus of Faita is capable of receiving any number of anolytes including alkali metal hydrogencarbonate (MPEP 2114).
As to claim 38, Faita teaches the apparatus of claim 25.  Faita further teaches that the apparatus comprises a meals for slowing the flow of a catholyte stream, a planar element (9), provided in the gap (Paragraph 0027; Figure 1).
As to claim 39, Faita teaches the apparatus of claim 38.  Faita further teaches that the planer element is a nonconductive polymer from as a mesh of woven wires, thus a nonconductive inert sheet-like textile structure (Paragraphs 0027, 0028 and 0031).
As to claim 42, Faita teaches the apparatus of claim 25.  Faita further teaches that the anode is in contact with the membrane under pressure (Paragraph 0039) and thus that the anode rests on the separator with area shaped contact positions.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Faita as applied to claim 25 above, and further in view of US Patent Application Publication No. 2019/0078222 to Baldauf (Baldauf) and further in view of US Patent Application Publication No. 2020/0308718 to Patru et al. (Patru).
As to claim 30, Faita teaches the apparatus of claim 25.  Faita teaches that the gas diffusion cathode cell is specifically designed to prevent gas diffusion electrode technology free from drawbacks of existing gas diffusion technology and that it is applicable to other electrochemical processes beyond those specifically contemplated (Paragraph 0017).  However, Faita fails to specifically contemplate a usage wherein carbon dioxide and oxygen would be generated as anode reaction products and thus fails to teach or render obvious an anode side gas separation unit capable of performing the functional language of separating carbon dioxide and oxygen.  
However, Baldauf also discusses an electrochemical process that utilizes a gas diffusion cathode and teaches that this process is the electrochemical reduction of carbon dioxide (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize the improved gas diffusion cathode cell of Faita as a cell un a system for the reduction of carbon dioxide as a known electrochemical system requiring a gas diffusion cathode.  Baldauf further teaches that in the system oxygen that is generated and discharged in an anode side gas discharge stream is sent to a gas liquid separator (33) for separation from anolyte for recovery (Paragraphs 0005 and 0047; Figure).
However, Baldauf fails to specifically teach that this gas discharge stream would further comprise carbon dioxide and thus fails to specifically teach that the gas liquid separator would be capable of performing the functional language of separating carbon dioxide.  However, Patru also discusses the electrochemical reduction of carbon dioxide and teaches that carbon dioxide released with the anode gas stream is, while desired to be minimized as an undesirable loss, is unavoidable (Paragraphs 0072 and 0074; Figures 4 and 5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the anode side gas discharge would comprise carbon dioxide in addition to oxygen as taught by Patru.
The combination fails to further specifically teach that this carbon dioxide gas is separated from the oxygen and returned to the gas feed conduit.  However, Baldauf does teach that the undesirable carbon dioxide loss from the cathode side is separated and returned to the cell gas feed (Paragraph 0046; Figure).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the anode side separator of the combination with a configuration capable of further separating the carbon dioxide and returning it to the cell gas feed, thus via some sort of conduit, in order to recover the undesirable carbon dioxide loss from the anode side as well as the cathode side.  

Claims 33, 34, 35, 36, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Faita as applied to claim 25 above, and further in view of Baldauf.
As to claims 33, 34, 35, 36, 40 and 41, Faita teaches the apparatus of claim 25.  Faita further teaches that the catholyte outlet (15) is located at a lower end of the gap and the catholyte inlet (13) is located above the gap on the cathode half shell (7) (Paragraphs 0024, 0025, 0029 and 0030; Figure 1).  Furthermore, the cell of Faita is capable of receiving the same electrolyte salt for the anolyte and the catholyte (MPEP 2114).  However, Faita fails to further teach system components outside the cell structure alone.  
Faita does further teach that the gas diffusion cathode cell is specifically designed to prevent gas diffusion electrode technology free from drawbacks of existing gas diffusion technology and that it is applicable to other electrochemical processes beyond those specifically contemplated (Paragraph 0017).  Baldauf also discusses an electrochemical process that utilizes a gas diffusion cathode and teaches that this process is the electrochemical reduction of carbon dioxide (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize the improved gas diffusion cathode cell of Faita as a cell in a system for the reduction of carbon dioxide as a known electrochemical system requiring a gas diffusion cathode.  Thus rending obvious the combination of the cell of Faita with the upstream and downstream components of the system of Baldauf.  
Baldauf further teaches that the electrochemical carbon dioxide reduction system comprises an electrolyte collection facility wherein the catholyte from the catholyte outlet and the anolyte from the anolyte outlet are combined (Paragraphs 0014 and 0015; Figure).
Baldauf further teaches that the electrochemical carbon dioxide reduction system comprises a cathode side separation unit for separating product gas (carbon monoxide and hydrogen) from unreacted carbon dioxide gas (Paragraphs 0014, 0015, and 0026; Figure). 
Baldauf further teaches that the cathode side gas separation unit has a recirculation conduit for carbon dioxide (18/16) to the first gas feed conduit (11) (Paragraph 0014-0017; Figure).
Baldauf further teaches that the carbon monoxide gas is utilized for chemical synthesis starting material (Paragraph 0035).  Thus the apparatus further comprises some sort of conduit connected in some sort of wat to a chemical production plant for chemical reaction of carbon monoxide. 
As discussed above, Faita teaches that the anolyte outlet and second gas discharge conduit are a single unit (6) (Figure 1).  Baldauf further teaches that the anode side outlet in the carbon dioxide reduction system is connected to an anode side gas liquid separator such that anolyte is recycled to the anolyte inlet (Paragraphs 0014-0017; Figure).
Baldauf further teaches that the electrochemical carbon dioxide reduction system comprises a feed conduit (34) and mix point (mixing unit) for adding in makeup electrolyte, thus capable of performing the functional language of “mixing in either water or more highly concentrated electrolyte” (Figure).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Faita and Baldauf as applied to claim 34 above, and further in view of Foreign Patent Document No. WO 2015/184388 to Kaczur (Kaczur).
As to claim 37, the combination of Faita and Baldauf teaches the apparatus of claim 34.  Baldauf further teaches that hydrogen is a byproduct gas in the electrochemical carbon dioxide reduction system (Paragraph 0026).  However, Baldauf fails to teach how this hydrogen is utilized when the carbon monoxide product is sent to chemical synthesis (Paragraph 0035).  However, Kaczur also discusses the electrochemical reduction of carbon dioxide with byproduct hydrogen gas and teaches that this hydrogen should be separated out for usage in other processes requiring hydrogen (Paragraph 0050).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cathode side separation unit of the combination with a separator capable of separating byproduct hydrogen for downstream usage, thus connected to some sort of hydrogen pipe network, in order to utilize this byproduct desirably as taught by Kaczur.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794